Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REFUSAL
Specification Objection
The specification is objected to for the following reasons stated below:

The specification is objected to because no figure descriptions have been submitted (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)(II)). The examiner suggests amending the specification by adding the figure descriptions as follows:
-- Description of the Reproductions:
1.1 : Front View
1.2 : Rear View
1.3 : Top View
1.4 : Bottom View
1.5 : Right Side View
1.6 : Left Side View
1.7 : Front Perspective View
1.8 : Rear Perspective View --

Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling for the following reasons:
The structure of the watch does not appear to be shown consistently in 1.1 and 1.7. In 1.1, the indicated hands are shown as flat. However, in 1.7, the indicated hands disclose an interior feature. The examiner suggests clarification and consistency to the structure and appearance of the claimed design. See annotated reproductions below for identification of inconsistencies.


    PNG
    media_image1.png
    639
    685
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    689
    548
    media_image2.png
    Greyscale


The structure of the watch does not appear to be shown consistently in 1.1 and 1.7. In 1.1, the indicated portions of the dial are disclosed with a structure line around the exterior. However, in 1.7, the indicated portions of the dial are disclosed without a structure line around the exterior. The examiner suggests clarification and consistency to the structure and appearance of the claimed design. See annotated reproductions below for identification of inconsistencies.


    PNG
    media_image3.png
    661
    589
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    799
    525
    media_image4.png
    Greyscale


The structure of the watch does not appear to be shown consistently in 1.1 and 1.7. In 1.1, the indicated rectangular area is shown with a wide interior structure. However, in 1.7, the indicated rectangular area is shown with a narrower interior structure. The examiner suggests clarification and consistency to the structure and appearance of the claimed design. See annotated reproductions below for identification of inconsistencies.


    PNG
    media_image5.png
    594
    441
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    551
    452
    media_image6.png
    Greyscale


The structure of the watch does not appear to be shown consistently in 1.1 – 1.8. In 1.2, 1.5, and 1.6, there is a structure line shown around the rear edge of the watch. However, in 1.8, there is no structure line shown on the left side of the outer edge of the watch. The examiner suggests clarification and consistency to the structure and appearance of the claimed design. See annotated reproductions below for identification of inconsistencies.


    PNG
    media_image7.png
    875
    713
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    882
    620
    media_image8.png
    Greyscale


The structure of the watch does not appear to be shown consistently in 1.3 – 1.4, 1.7, and 1.8. In 1.3, 1.4, and 1.7, there are structure lines shown at the indicated areas at the top and bottom of the watch. However, in 1.8 there are no structure lines shown at the indicated top area of the watch. Further, in 1.7, there is an interior structure line shown at indicated area [A], which is not shown in 1.3 or 1.8. The examiner suggests clarification and consistency to the structure and appearance of the claimed design. See annotated reproductions below for identification of inconsistencies.


    PNG
    media_image9.png
    534
    1207
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    746
    1002
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    536
    949
    media_image11.png
    Greyscale


The structure and appearance of the watch does not appear to be shown consistently in 1.1 – 1.7. In 1.1 – 1.4, and 1.7, there are structure lines shown at the connecting areas between each ridge, denoting the change in plane. However, in 1.5 and 1.6, there are no structure lines shown at the connecting areas between each ridge. The examiner suggests clarification and consistency to the structure and appearance of the claimed design. See annotated reproductions below for identification of inconsistencies.


    PNG
    media_image12.png
    947
    284
    media_image12.png
    Greyscale
	
    PNG
    media_image13.png
    972
    305
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    821
    582
    media_image14.png
    Greyscale


In 1.4, there are structures whose depth and three-dimensional appearance cannot be completely understood, and are therefore non-enabled. It is therefore suggested that the areas/elements highlighted below, and any others that may not be evident from the original disclosure, be converted to broken lines in every figure in which they appear, with any shade lines removed from within, and the specification be amended to include a statement that the portions of the article shown in broken lines form no part of the claimed design.


    PNG
    media_image15.png
    374
    953
    media_image15.png
    Greyscale


Replacement Reproductions
Replacement reproduction sheets must include all of the reproductions appearing on the prior version of the sheet, even if only one reproduction is being amended. However, if the applicant cancels a drawing figure, follow these steps:
Do not include the canceled drawing figure on the replacement reproduction sheet.
Where necessary, renumber the remaining reproductions.
Make appropriate changes to the reproduction descriptions for consistency.
Additional replacement sheets may be necessary to show renumbering of the remaining reproductions.
If all the reproductions on a reproduction sheet are canceled, a replacement sheet is not required.
A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the drawing figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.

Label the replacement drawing sheets in the top margin as either "Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the examiner rejects the amended drawing figures, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Refusal Reply Reminder
	Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Samantha.wood@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
 
Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA N WOOD whose telephone number is (571)272-6457. The examiner can normally be reached Monday - Friday, 8:30 - 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA WOOD/Primary Examiner, Art Unit 2915